—Motion by respondent (1) for a rehearing concerning the charges of professional misconduct alleged in the petition, (2) for reargument of the motion to confirm the Report of the Special Referee, or in the alternative, (3) for leave to appeal to the Court of Appeals from the order of this *330court dated April 27, 1987, and (4) to stay the respondent’s disbarment pending determination of the motion and/or determination of the appeal to the Court of Appeals.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is denied. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.